Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 28, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
The evidence supporting the element of physical injury under the robbery count was legally sufficient. The victim’s testimony that he was repeatedly hit hard and knocked down, coupled with the evidence of his bruises, his absence from work for one week, and his doctor’s prescription of painkillers five days after the incident, especially in view of the victim’s age, provided extensive proof of physical injury (see, People v Guidice, 83 NY2d 630, 636; Matter of Veronica R., 268 AD2d 287).
*35On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
We have considered and rejected defendant’s remaining claims, including those raised in his pro se supplemental brief. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.